Citation Nr: 1416594	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to higher initial ratings for a bilateral hearing loss disability, rated noncompensably prior to October 13, 2011, and 10 percent from then. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  The record before the Board consists entirely of electronic files. 

The Veteran performed active naval service from March 1944 to May 1946.

This matter arises to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that in pertinent part granted service connection and an initial noncompensable rating for a bilateral hearing loss disability.  In November 2011, the RO granted a 10 percent schedular rating for this disability effective October 13, 2011.  The Veteran continued his appeal for a higher initial rating. 

The Board remanded the claim in April 2013, in July 2013, and in August 2013. 

The appeal is REMANDED to the RO via the AMC in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

This appeal has been advanced on the Board's docket.  Expedited handling is requested.

In its August 2013 remand instruction, the Board requested that VA's Appeals Management Center (hereinafter: AMC) obtain a certain VA audiogram mentioned in a December 10, 2012, VA audiology note, and associate it with the claims file.  The AMC attempted to obtain this audiogram and then associated with the electronic file the results of the December 10, 2012, tympanogram and an accompanying written notation from the audiologist that, "Word recognition ability was good in each ear at elevated speaking levels bilaterally."  Unfortunately, the actual word recognition scores were not supplied.  VA may, nevertheless, rate a hearing loss disability based on puretone threshold averages alone under certain circumstances; however, those circumstances are not met in this case.  See 38 C.F.R. § 4.85 (c) (2013).  Thus, another audiometry examination is indicated.  

The electronic record reflects that the AMC did request that a fresh audiometry evaluation be performed; however, a supplemental statement of the case (SSOC) issued in March 2014 reflects that in December 2013, the Veteran failed to report for that examination or examinations.  VA regulation makes clear that where an increased rating is at issue, and the Veteran fails to report for a scheduled examination without good cause, the claim must be denied.  38 C.F.R. § 3.655(b).  

It is unknown why the Veteran failed to report for his audiometry examination.  There is no copy of any notice letter in the electronic file from which to ascertain whether the Veteran was timely notified of the time and place of the examination.  Without a copy of the notice letter, the Board cannot ascertain that the Veteran was notified of a scheduled examination.  The Veteran's representative requested that the Veteran be offered another examination.  The Board agrees that under these circumstances, the Veteran should be offered another examination to determine the severity of his hearing loss disability. 

Accordingly, the case is REMANDED for the following action:

1. The AMC must obtain up-to-date treatment reports.  

2.  The AMC must arrange for a VA audiometry evaluation to determine the nature and severity of the bilateral hearing loss disability.  A copy of any notice letter sent to the Veteran regarding the time and place of the audiometry evaluation must be associated with the electronic file.  The Veteran must be notified that failure to report for a scheduled VA examination, without good cause, may have adverse consequences on this claim.  

3.  The evaluator must review the electronic record, note that review in the report, elicit a history of relevant symptoms, and evaluate the Veteran's hearing acuity.  

4. Following the above, the AMC should review all relevant evidence and re-adjudicate the claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



